—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Board of Parole which revoked petitioner’s parole.
Petitioner, on parole while serving a sentence of 5 to 10 years, was found to have violated his parole by threatening his wife, using cocaine and failing to maintain attendance at an alcohol rehabilitation program. Petitioner’s parole was *712consequently revoked and he was determined to be ineligible for parole for 36 months.
Initially, we find that petitioner’s final parole revocation hearing was timely. Any delay beyond the time allowed for such a hearing was attributable to petitioner’s request for a postponement. Petitioner’s parole officer testified that he heard petitioner threaten his spouse and had ascertained that petitioner had failed to attend his rehabilitation program. In addition, evidence was admitted establishing that petitioner had tested positive for cocaine. We conclude that this evidence constitutes substantial evidence to support the Board’s determination. Finally, we find no abuse of discretion in the Board’s determination that petitionér not be reconsidered for parole for 36 months.
Cardona, P. J., Mikoll, Crew III, Yesawich Jr. and Peters, JJ., concur. Adjudged that , the determination is confirmed, without costs, and petition dismissed.